                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                      CIVIL NO. 20-1641(DSD/LIB)


Thomas James Fox,

                 Petitioner,

v.                                                      ORDER

Tim Walz, Governor
and Paul Schnell,
Commissioner of Corrections,

                 Respondents.



     This   matter   is   before   the   court   upon    the    objections    by

petitioner Thomas James Fox to the March 31, 2021, report and

recommendation of Magistrate Judge Leo I. Brisbois (R&R).                    The

magistrate judge recommends that the court deny Fox’s petition for

writ of habeas corpus, and dismiss the action with prejudice.

After a de novo review, and for the following reasons, the court

overrules Fox’s objections and adopts the R&R in its entirety.



                                BACKGROUND

     This action arises out of Fox’s criminal convictions under

Minnesota law.    The complete background of this action is fully

set forth in the R&R and will not be repeated here.                 The court

will only briefly summarize the history of the present action.
     In April 2012, Fox was charged with first degree murder and

first degree felony murder.      A jury found Fox guilty on both

counts.    See State v. Fox, 868 N.W.2d 206, 212 (Minn. 2015).    The

trial court sentenced Fox to life without parole.    Id. at 213.

     Fox directly appealed his convictions, and the Minnesota

Supreme Court affirmed.     See id. at 211.   On November 16, 2015,

the United States Supreme Court denied review of Fox’s petition

for certiorari.    See Fox v. Minnesota, 136 S. Ct. 509, 509 (2015).

     Fox filed two petitions for postconviction review in state

court.    On November 28, 2016, he filed the first petition, and on

March 9, 2017, the trial court denied the petition.     See ECF No.

16-6.    The Minnesota Supreme Court affirmed on June 13, 2018.    See

Fox v. State, 913 N.W.2d 429, 431 (Minn. 2018).      On January 11,

2019, he filed the second petition, and on May 30, 2019, the trial

court denied the petition.      See ECF No. 16-8.     The Minnesota

Supreme Court affirmed on February 5, 2020.    See Fox v. State, 938

N.W.2d 252, 257 (Minn. 2020).

     On July 27, 2020, Fox filed this current habeas petition under

28 U.S.C. § 2254.    Fox argues that: (1) the trial court erred by

allowing into evidence certain statements Fox made to police

because he did not waive his Miranda rights; (2) the prosecution

did not prove every element beyond a reasonable doubt at trial;

(3) he had ineffective assistance of counsel during trial; and (4)



                                  2
he had ineffective assistance of counsel during his direct appeal.

See ECF No. 1.

       On March 31, 2021, Magistrate Judge Leo I. Brisbois issued

the R&R.     The magistrate judge recommended that the court deny the

petition as untimely, and that the court reject Fox’s equitable

tolling and actual innocence arguments.           Fox objects to the R&R’s

determination that actual innocence does not excuse the petition’s

untimeliness.     See ECF No. 25.



                                   DISCUSSION

       The court reviews de novo any portion of the R&R to which

specific objections are made.         28 U.S.C. § 636(b)(1)(c).       Fox does

not object to the R&R’s determination that his § 2254 is untimely

under § 2244(d)’s limitations period, nor does he object to the

R&R’s finding that his claims are not subject to equitable tolling.

The sole issue before the court is whether Fox raises a sufficient

“actual innocence” argument to excuse his untimeliness.              The court

agrees with the R&R that he does not.

       If a petitioner proves actual innocence, it “serves as a

gateway” past the “expiration of the statute of limitations.”

McQuiggin    v.   Perkins,   569    U.S.   383,   386   (2013).     “[T]enable

actual-innocence gateway pleas are rare ....”                Id.   In order to

meet   the    threshold   for   actual     innocence,    a   petitioner   must

“persuade[] the district court that, in light of the new evidence,

                                       3
no juror, acting reasonably, would have voted to find him guilty

beyond a reasonable doubt.”       Id. (quoting Schlup v. Delo, 513 U.S.

298, 329 (1995)).    The petitioner must “support his allegations of

constitutional error with new reliable evidence – whether it be

exculpatory scientific evidence, trustworthy eyewitness accounts,

or critical physical evidence – that was not presented at trial.”

See Schlup, 513 U.S. at 324.       The new evidence must not have been

available at trial and does not include “evidence that could have

been discovered earlier in the exercise of due diligence.”            Nance

v. Norris, 392 F.3d 284, 291 (8th Cir. 2004) (internal brackets

omitted) (quoting Cornell v. Nix, 976 F.2d 376, 380 (8th Cir.

1992)).

     Fox   argues   that   the   R&R   does   not   properly   consider   his

purported “new” evidence.        Fox claims that: hair was found in the

victim’s hands; if that hair were DNA tested, it would not be his

hair; and, because it is not his hair, this evidence would prove

that he was not guilty. Fox also seems to argue that he is entitled

to have the hair tested and, therefore, the court cannot deny his

petition at this time.

     The court agrees with the R&R that Fox has not met the

threshold for a successful actual innocence argument.                 Fox’s

supposed new evidence does not meet the high standard necessary to

obviate his procedural default.            As noted in the R&R, Fox’s

argument relies on a series of “ifs” that, if true, might exonerate

                                       4
him.       In other words, Fox has posited a new theory for his

innocence, but has provided no actual evidence to support that

theory.     Accordingly, Fox’s “new evidence” is purely speculative

and insufficient to establish that he is actually innocent.

       Fox’s argument that he is entitled to discovery is also

unpersuasive.    Fox cites to inapposite caselaw for the proposition

that the supposed hair evidence must be tested before the court

rules on his petition.      However, as noted above, Fox’s speculative

claims regarding that evidence does not meet the credibility

threshold needed to warrant further investigation or discovery.

The court therefore rejects this argument as well. 1

       A petitioner under § 2254 cannot appeal an adverse ruling

unless the court grants a certificate of appealability.             28 U.S.C.

§ 2253(c)(1); Fed. R. App. P. 22(b)(1).        To warrant a certificate

of appealability, a petitioner must make a “substantial showing of

the denial of a constitutional right” as required by 28 U.S.C.

§ 2253(c)(2).        A “substantial showing” requires a petitioner to

establish     that    “reasonable   jurists”   would   find   the    court’s

assessment of the constitutional claims “debatable or wrong.”

Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).               As discussed




       1Fox also objects to the magistrate judge’s order denying
discovery, which was not included in the R&R. See ECF No. 19, at
1 n.1.   Even if this objection were properly before the court,
Fox’s habeas petition is untimely, and, therefore, he is not
entitled to discovery. See id.
                                      5
above, the court is convinced that Fox’s claims do not entitle him

to relief and that reasonable jurists would not differ on the

result.   A certificate of appealability is not warranted.



                            CONCLUSION

     Accordingly, IT IS HEREBY ORDERED that:

     1.    Fox’s objections to the R&R [ECF No. 25] are overruled;

     2.    The R&R [ECF No. 22] is adopted in its entirety;

     3.    The § 2254 petition [ECF No. 1] is denied;

     4.    This action is dismissed with prejudice; and

     5.    No certificate of appealability is issued.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: June 23, 2021

                                     s/David S. Doty
                                     David S. Doty, Judge
                                     United States District Court




                                 6
